Me. Pbesiding Justice Shepaed deliveeed the opinion of THE CoUET. This is an appeal from a judgment rendered against the appellant on three promissory notes made by him, in a suit brought against him by an indorsee of said notes. The defense was the general issue and a want of consideration. The cause was tried before a jury, and their verdict in favor of the appellee, and the judgfnent entered on such verdict was, we think, amply justified by the evidence. But even if we thought otherwise, or were in doubt, we should not be able to interfere with the judgment. The bill of exceptions does not show an exception by the appellant to any ruling of the court or to anything that was done in the case, and does not show that any motion for a new trial was ever made or ruled upon. There is therefore no question, either of law or of fact, upon "which we can pass. There does appear in the transcript of the record made by the clerk of the Circuit Court, but not in the bill of exceptions, a bare statement that the defendant entered his motion for a new trial. Such a statement in the clerk’s transcript furnishes nothing for the Appellate Court to act upon. The motion for a new trial, together with the ruling of the court thereon, must appear in the bill of exceptions. Pick Y; Glickman, Ho. 4956, this term; O. O. & F. R. V. R. R. Co. v. McMath, 91 Ill. 104. If a motion for a new trial was made as noted in the transcript by the clerk, it nowhere appears, either in the transcript or the bill of exceptions, that the court ever acted upon the motion, nor, as before stated, was any exception taken by the defendant, the appellant here, to any ruling of the court or to anything done in the cause. A party who complains of error must bring to the court’s attention what it is he complains of. The judgment of the Circuit Court will be affirmed.